IN THE COURT OF APPEALS OF IOWA

                                     No. 13-1752
                              Filed December 24, 2014


IN RE THE MARRIAGE OF JENNIFER M. MACKEY
AND BARRY J. MACKEY

Upon the Petition of
JENNIFER M. MACKEY,
      Petitioner-Appellant,

And Concerning
BARRY J. MACKEY,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Fayette County, Richard D. Stochl,

Judge.



      The petitioner appeals the parties’ dissolution decree. AFFIRMED.



      Roger L. Sutton of Sutton Law Office, Charles City, for appellant.

      Luke D. Guthrie of Roberts, Stevens, Prendergast & Guthrie, P.L.L.C.,

Waterloo, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                          2


VOGEL, P.J.

       On appeal, Jennifer Mackey challenges the district court decision finding

her in contempt of orders in the parties’ dissolution proceedings. However, on

January 31, 2014, Jennifer’s petition for writ of certiorari and request for a stay of

the sentencing portion of the finding of contempt was denied by our supreme

court. On March 13, 2014, the supreme court ruled Jennifer may not challenge

in this appeal the district court decision finding her in contempt, but only raise

issues regarding the dissolution decree. She persists in only challenging the

entry of the contempt orders and has not raised any issues concerning the

parties’ dissolution decree. She has therefore waived those issues on appeal.

See Iowa R. App. P. 6.903(2)(g)(3).       Because no issues with respect to the

dissolution decree have been raised, we affirm the dissolution decree in this

memorandum opinion. See Iowa Ct. R. 21.26(1)(e).

       We conclude each party should pay his or her own appellate attorney

fees. Costs of this appeal are assessed to Jennifer.

       AFFIRMED.